Citation Nr: 0202835	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  96-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a vascular disease, 
claimed to be secondary to service-connected bilateral trench 
foot.  


REPRESENTATION

Appellant represented by:	Richard D. Lebovitz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
August 1945.  

This case arises out of a December 1995 rating action which 
denied service connection for bilateral thromboembolic 
disease due to the veteran's service connected bilateral 
trench foot.  A hearing at which the veteran testified was 
conducted at the VA regional office (RO) in December 1996, 
after which the case was forwarded to the Board of Veterans' 
Appeals, (Board) in Washington, DC.  In September 1997, the 
Board remanded the case to the RO and the matter was 
eventually returned to the Board.  In a June 1999 decision, 
the Board denied the appeal. 

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (hereinafter, Court).  While 
the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by his attorney, filed a joint 
motion in June 2000 asking the Court to vacate the Board's 
June 1999 decision.  The Court granted the parties' motion in 
a June 2000 order, and the case was returned to the Board for 
compliance with the directives that were stipulated in the 
joint motion.  In January 2001, the Board remanded the case 
to the RO for additional development.  The case has since 
been returned to the Board.  

As mentioned in the Introduction to the Board's January 2001 
Remand, while the issue on appeal was originally 
characterized as a claim for service connection for bilateral 
thromboembolic disease, it subsequently became clear that the 
veteran was seeking service connection for a vascular disease 
that was affecting his lower extremities, however such 
disorder may be characterized.  This is the matter the Board 
will address below.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The weight of the medical evidence of record shows no 
causal relationship between the veteran's arteriosclerotic 
peripheral vascular disease and his service connected 
bilateral trench foot.  


CONCLUSION OF LAW

A vascular disease is not proximately due to or the result of 
bilateral trench foot.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310  (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this case, the Board is satisfied that the 
requirements of this law and its implementing regulations 
have been met.  The record shows that the veteran was advised 
of the passage of this law in a letter addressed to him in 
March 2001.  In addition, through the statement of the case 
and supplemental statements of the case, the veteran was 
informed of the specific law and regulations governing 
entitlement to the benefits he seeks, and the RO has obtained 
those records identified as relevant to this matter.  The 
veteran also has been examined for VA purposes in connection 
with his claim, and relevant opinions have been obtained.  
Under these circumstances, it may be concluded that VA's 
obligation to provide appropriate notice to the veteran and 
to develop his claim has been satisfied.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, when a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Disability which is proximately due to or the 
result of a service connected disease or injury also shall be 
service connected.  38 C.F.R. § 3.310.  

As the issue on appeal makes clear, the veteran is already 
service connected for the residuals of bilateral trench foot.  
This has been evaluated as 10 percent disabling since 1960.  
He now contends that he developed some additional vascular 
impairment not currently contemplated by his service-
connected disability for which he should receive additional 
benefits.  A review of the record shows that in addition to 
his trench foot condition, the veteran's lower extremities 
are now affected by arteriosclerotic/atherosclerotic 
peripheral vascular disease, which also has been described as 
occlusive vascular disease and peripheral vascular disease.  
It is this condition, first diagnosed in 1990, that is 
contended to be secondary to the veteran's service connected 
cold weather injury.  

Regarding the evidence that addresses whether there is any 
relationship between the veteran's lower extremity vascular 
impairment and his service connected disability, a December 
1999 statement from a private physician, A. J. Cipriani, MD 
has been submitted into the record.  In this statement, Dr. 
Cipriani wrote that the veteran had been his patient for 30 
years, during which time, the veteran has never had comfort 
with his lower extremities, particularly so on the left, and 
that the veteran's symptoms included heaviness, burning 
paresthesia and frequent cramping pain.  In this regard, Dr. 
Cipriani went on to state as follows:

It is my medical opinion that these symptoms 
reflect small blood vessel disease of the lower 
extremities (arterial, arteriole and venous) with 
concurrent ischemia of the peripheral nerves 
causing neuritic and circulatory symptoms of both 
lower extremities.  

They, therefore, are consistent with small vessel 
peripheral insufficiency.  

The exposure to damp, cold injury during World War 
II, which was extensive, in my medical opinion, 
caused injury to the intima (inner lining of the 
blood vessels).  The pathogenesis of 
atherosclerotic disease is believed to originate 
with intimal injury even though specific etiology 
of atherosclerosis is unknown.  It is my medical 
opinion that [the veteran's] war injury became the 
template for peripheral vessel disease which has 
rendered him with disease of the lower extremities 
and its concurrent symptoms and difficulty with 
walking.  

Three other medical opinions in the record also address the 
question concerning any relationship between the veteran's 
service connected disability and his lower extremity vascular 
disease.  The first is set out in the report of an 
examination of the veteran conducted for VA purposes in April 
1996.  In this report, the examiner set forth the veteran's 
lower extremity complaints, as well as the current objective 
findings.  The veteran's complaints included the onset of 
pain in the lower extremities after walking only two blocks, 
but which improved after stopping.  As to the observations of 
the examiner, the presence of scaling of the skin of both 
lower extremities was noted, along with a slight purple 
discoloration of the skin of both feet.  To the touch, 
however, the skin was warm.  The diagnosis was severe 
occlusive vascular disease, and in this regard, the examiner 
opined that "there is no relationship between trench feet 
and the occlusive vascular disease that this patient has."

The second opinion addressing the question at issue was given 
in the context of an examination conducted for VA purposes in 
May 1998.  The report from this examination included a brief 
history of the veteran's cold weather injury to his feet in 
service, and the veteran's current complaints of bilateral 
calf pain, with left upper thigh and buttock pain.  Physical 
examination revealed no palpable left femoral pulse or 
palpable left popliteal pulse.  There was a slight rubra to 
the tissue of the veteran's lower extremities, but no edema 
and the nails were normal.  Neurologic examination also was 
normal.  In the section of this report under the heading 
"Diagnosis," the examiner wrote, 

I believe that [the veteran] has significant 
disability associated with long-standing 
atherosclerosis which has become prevalent in 
numerous beds; including the coronary bed, cerebral 
bed and peripheral vascular bed.  I do not think 
this has any relationship to a cold injury 
occurring during the war.   

[Regarding this physician's comments concerning the presence 
of atherosclerosis in numerous beds, including the coronary 
and cerebral area, the record confirms that as long ago as 
1983, the veteran was diagnosed to have coronary artery 
disease, and in 1993 he was considered to have had either a 
mild cerebrovascular accident or a transient ischemic infarct 
for which medications have since been prescribed.] 

The last opinion obtained in connection with whether the 
veteran's vascular disease is related to his service 
connected disability was set forth in a June 2001 report of a 
VA examination conducted by a vascular specialist, the Chief 
of Vascular Surgery at a VA Medical Center.  (He also noted 
that he had exclusively practiced that specialty for the 
preceding seven years.)  In preparing this report, this 
physician noted that he reviewed the veteran's claims file in 
detail, and included the observation that the veteran had 
documentation of cold injury symptoms dating back to the 
1960's.  (These included cold sensitivity and aching of both 
feet.) 

Significantly, this physician also set forth what he 
described as the veteran complaining of a "separate set of 
symptoms related to peripheral vascular disease" beginning 
in the late 1980's.  This was described as left buttock and 
thigh claudication.  As to the veteran's current physical 
condition, this examiner found no palpable pulse in the left 
groin, or beyond that on the left side.  Nevertheless, the 
lower extremities appeared to be warm and adequately perfused 
at rest, although there were nail changes compatible with 
chronic cold injury, and some scaling of the skin of the 
plantar aspects of the feet.  It also was noted that the 
veteran's left leg was slightly cooler than the right.  Motor 
and sensory function, however, were considered relatively 
normal throughout the legs.  

As a diagnostic impression, this examiner entered the 
following:  

1)  I concur with previous examiners that this 
patient does have clear cut cold injury residuals.  
The patient is already rated for this and I 
understand he is receiving a 10% rating for cold 
injury residuals.  

2)  The current question is not directly whether 
the patient has cold injury residuals, but whether 
the patient's peripheral vascular disease is caused 
by cold injury suffered during the war.  One of his 
physicians expressed the view that cold injury can 
cause microvascular disease, including intimal 
damage to blood vessels.  He suggested that this 
might subsequently predispose a patient to 
developing atherosclerotic disease of the larger 
vessels, resulting in peripheral vascular disease. 
. . . 

3)  I must differ strongly with this opinion.  In 
my view, there is no good data to suggest that 
major vessel peripheral vascular disease is related 
to cold injury or cold exposure.  There is no 
question that cold exposure can cause microvascular 
disease.  However, the patient's large vessel 
occlusive disease is probably a different process 
altogether.  I believe this patient has fairly 
typical large vessel atherosclerosis, especially 
affecting his aortoiliac segment.  This is a 
relatively common problem in his age group, and 
there are multiple well-documented etiologic 
factors for this problem separate from cold injury.  
There is no evidence either, in my experience or in 
the literature, that cold exposure can lead to 
large vessel atherosclerotic disease.  

In summary, I concur with previous VA examiners 
that this patient's peripheral vascular disease is 
not connected with his cold exposure during his 
wartime service.  

As is plain from the foregoing, there are three medical 
opinions that go against the veteran's contentions, and one 
which may be read as supporting his claim.  This favorable 
opinion by Dr. Cipriani essentially provides two assertions.  
The first is that the veteran has small vessel peripheral 
insufficiency, and the second is that the veteran's cold 
weather injury included damage to the inner lining of his 
blood vessels which apparently triggered the onset of 
"peripheral vessel disease," or as he put it, "became the 
template for peripheral vessel disease."  

To say that the veteran has small vessel peripheral 
insufficiency appears to be saying nothing more than the 
veteran sustained a cold weather injury.  In this regard, it 
is noted that the vascular specialist who examined the 
veteran in 2001 indicated that there is "no question that 
cold exposure can cause microvascular disease."  Similarly, 
physicians as long ago as 1960 noted the veteran had injury 
to his peripheral vessels of the legs and feet, or what was 
characterized at that time as a "slightly impaired 
peripheral vascular tree due to frost-bite," or as 
"vasomotor instability regarding his peripheral-vascular 
system."  (See statements by Harry L. Weschler, MD and James 
W. Giacobine, MD, received at the RO in September 1960.)  
Since this is the apparent nature of a cold weather injury, 
and is contemplated by the very disability for which the 
veteran has long been service connected, any such assertions 
in this regard do not shed any particular light on the 
question under consideration in this appeal.  Here, the 
veteran seeks to establish service connection for an 
additional distinct disability, his atherosclerotic 
peripheral vascular disease, i.e., the arteriosclerosis 
effecting the arteries of his lower extremities.  

Dr. Cipriani has offered his conclusion that the veteran's 
service connected cold injury apparently became the vehicle 
by which this disease process began.  His rationale was that 
the veteran's cold weather injury caused damage to the lining 
of the blood vessels, and that the pathogenesis of 
atherosclerotic disease is believed to originate with such 
injury.  His logic is essentially as follows.  Although the 
specific etiology of atherosclerosis is unknown, it is 
believed to be caused by an injury to the lining of the blood 
vessels.  A cold injury causes damage to the lining of the 
blood vessels.  The veteran sustained a cold injury in 
service.  Therefore, the veteran's cold injury caused his 
atherosclerosis.  

While Dr. Cipriani's argument is reasonable as far as it 
goes, it does not seem to account for the atherosclerosis 
present in the veteran's coronary arteries where there was no 
cold weather injury.  Indeed, with the veteran's service 
records showing cold injury having been sustained only to the 
feet, it does not even seem to account for the veteran's 
lower extremity atherosclerosis, since this appears to have 
originated in the upper legs and thigh region.  (See the 
private records dated in 1990 from the Shadyside Hospital and 
the June 2001 VA examination report.)  Moreover, as 
previously stated, the record also contains medical opinions 
from three other physicians.  All of these physicians appear 
to have been familiar with the veteran's history, and one was 
a specialist in the disease process under consideration.  
These three opinions uniformly conclude that there is no 
relationship between the veteran's service connected cold 
weather injury and his peripheral vascular disease.  

Under the foregoing circumstances, the Board concludes that 
the evidence against the veteran's claim outweighs the 
evidence that supports it.  Accordingly, a basis upon which 
to grant service connection for a vascular disease, as 
secondary to service-connected bilateral trench foot has not 
been presented, and the veteran's appeal is denied.  


ORDER

Service connection for a vascular disease, claimed to be 
secondary to service-connected bilateral trench foot is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

